08/26/2021



                                                                             Case Number: DA 21-0086




            IN THE SUPREME COURT OF THE STATE OF MONTANA

STATE OF MONTANA,                         No. DA-21-0086

               Plaintiff and Appellee,    ORDER GRANTING SECOND
                                          UNOPPOSED MOTION FOR
      v.                                  EXTENSION OF TIME TO
                                          FILE OPENING BRIEF
LUKE STROMMEN,

               Defendant and Appellant.

      Upon consideration of Appellant’s Second Unopposed Motion for Extension

of Time to File Opening Brief and good cause appearing, IT IS HEREBY

ORDERED that Appellant’s Opening Brief shall be filed on or before November

29, 2021.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                       August 26 2021